Exhibit 99.1 McCLATCHY REPORTS FIRST QUARTER RESULTS Separately Announces Tender Offer for Certain Publicly Held Bonds SACRAMENTO, Calif., April 23, 2008 – The McClatchy Company (NYSE-MNI) today reported a net loss from continuing operations in the first quarter of 2008 of $993,000, or one cent per share.Adjusted for two items, earnings from continuing operations were $1.6 million or two cents in the first quarter of 2008. Total net loss, including discontinued operations, was $849,000 or one cent per share. Net income from continuing operations in the first quarter of 2007 was $14.5 million, or 18 cents per share. In the first quarter of 2007 the company recorded a loss from discontinued operations of $5.5 million, or seven cents per share related to the results of the (Minneapolis) Star Tribune newspaper, which the company sold on March 5, 2007.The company’s total net income in the 2007 quarter, including discontinued operations, was $9.0 million or 11 cents per share. Revenues in the first quarter of 2008 were $488.3 million, down 13.8% from revenues from continuing operations of $566.6 million in the first quarter of 2007.Advertising revenues were $404.0 million, down 15.3% from 2007, and circulation revenues were $67.9 million, down 5.6%.Online advertising revenues grew 10.6% in the first quarter of 2008 and were 11.3% of total advertising revenues compared to 8.6% of total advertising revenues for all of 2007. Interest expense in the first quarter of 2008 includes a write-down of $3.4 million of deferred financing costs related to the recent amendment of the company’s bank credit agreement which provided for greater flexibility in the company’s leverage and interest coverage ratios.Exclusive of the write-down of the financing costs, the company’s interest costs declined 22.1% in the quarter to $41.9 million. Early in the second quarter of 2008, McClatchy and its partners, affiliates of Cox Enterprises, Inc. and Media General, Inc., completed the sale of SP Newsprint Company, of which McClatchy was a one-third owner. Proceeds from the sale were used to reduce debt.McClatchy expects to record a pre-tax gain on the transaction in the second quarter of between $32 million to $34 million. 1 Separately,
